DETAILED ACTION
This action is in response to the application filed 9 May 2022, claiming benefit back to 3 June 2019.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 September 2022 has been considered by the examiner.

Continuation
This application is a continuation application of U.S. application no. 16/722,866 filed on 20 December 2019, now U.S. Patent 11,328,229 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8, 9, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. 11,328,229 (‘229 patent). 

Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,328,229 (‘229 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the comparison of the claims below, claim 1 of the ‘229 patent is narrower than claim 1 of the instant application, and would, as such, anticipate the instant claim.

U.S. 11,328,229
1. A system for iteratively solving a supply chain planning problem modeled as a linear programming (LP) problem, comprising:
	 a computer, comprising a processor and memory, the computer configured to:
	 receive a multi-period matrix formulation of at least a portion of an LP supply chain master planning problem representing a supply chain planning problem for a supply chain network, the supply chain planning problem comprising a planning horizon divided into time buckets separated by time-bucket boundaries; 
	map constraints of the LP supply chain master planning problem and variables of the LP supply chain master planning problem to the time buckets; 
	calculate a quantity of cross-over variables for the constraints and the time buckets; 
	select one or more decomposition boundaries from the time-bucket boundaries based, at least in part, on the quantity of cross-over variables; 
	formulate at least two time-based decomposed subproblems by decomposing the LP supply chain master planning problem at the one or more decomposition boundaries;
	identify complicating constraints; perform masterless iteration with subgradient descent; and 
	repeat the formulate, identify and perform steps to incrementally improve an overall solution until a stopping criteria is met, wherein the stopping criteria is based on an objective function not improving for a previous number of iterations of the repeated steps.

Instant Application
1. A system for iteratively solving a supply chain planning problem modeled as a linear programming (LP) problem, comprising:
	 a computer, comprising a processor and memory, the computer configured to:
	 receive a multi-period matrix formulation of at least a portion of an LP supply chain master planning problem representing a supply chain planning problem for a supply chain network, 
	map constraints of the LP supply chain master planning problem and variables of the LP supply chain master planning problem to time buckets, the time buckets corresponding to a planning horizon;
	

	formulate at least two time-based decomposed subproblems by decomposing the LP supply chain master planning problem at 
	identify complicating constraints; perform masterless iteration with subgradient descent; and 
	repeat the formulate, identify and perform steps to incrementally improve an overall solution until a stopping criteria is met, wherein the stopping criteria is based on an objective function not improving for a previous number of iterations of the repeated steps.



Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,328,229 (‘229 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘229 recites the same limitations as found in claim 2 of the instant application, and, as discussed in regards to claim 1, it would anticipate the instant claim. 

Claims 8, 9, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 13 of U.S. Patent No. 11,328,229 (‘229 patent), using the same rationale as recited for claims 1 and 2.

Allowable Subject Matter
Claims 3 – 7, 10 – 14, and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Hegde, Sanjay R. et al. (US 20030065415 A1), which discloses a decomposition system and method for solving a large-scale semiconductor production planning problem;
Moorkanat; Jayan et al. (US 20080221960 A1), which discloses a sub-problem optimization of supply chain planning problems;
Denton; Brian T. et al. (US 7966208 B2), which discloses a method for purchase order rescheduling in a linear program;
Najmi; Adeel et al.	(US 8428987 B2), which discloses determining order lead time for a supply chain using a probability distribution of order lead time. 
Kamath; Narasimha B et al.	(US 8429035 B1), which discloses a system and method of solving large scale supply chain planning problems with integer constraints
Saxena; Avneet et al. (US 20150254589 A1), which discloses a system and method to provide inventory optimization in a multi-echelon supply chain network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683